DETAILED ACTION
This Office action is in response to the amendment/remarks filed on 7 March 2022.  Claims 1-2, 26-34, and 40-48 are pending in the application.  Claims 3-25 and 35-39 have been cancelled.  Claims 48 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2,26-34 and 40-48 are allowed.
The following is an examiner’s statement of reasons for allowance: Kerth US patent 5268651 is related to resistor structures. Kerth teaches a substrate layer (column 5, lines 61-62); a semiconductor layer (column 3, lines 43-50) on the substrate layer (column 5, lines 61-62), the semiconductor layer (column 3, lines 43-50) comprising a resistor bank (40, fig. 1), the resistor bank (40, fig. 1) including a first resistor (14, fig. 1A) having a first end (34, fig. 1A) and a second end (36, fig. 1A); a second resistor (16, fig. 1A) having a third end (44, fig. 1A) and a fourth end (24, fig. 1A); a third resistor (18, fig. 1A) having a fifth end (32, fig. 1A) and a sixth end (30, fig. 1A); a fourth resistor (12, fig. 1A) having a seventh end (42, fig. 1A) and an eighth end (38, fig. 1A and a metal layer above the semiconductor layer (column 3, lines 43-50), the metal layer comprising a metal line (“metal interconnect”, fig. 1A).  However, Kerth fails to teach a metal layer above the semiconductor layer, the metal layer comprising: a metal line traversing the first resistor, the second resistor, the third resistor, and the fourth resistor; a first coupling electrically connecting the first end of the first resistor and the seventh end of the fourth resistor; a second coupling electrically connecting the fifth end of the third resistor and the third end of the second resistor; and a third coupling electrically connecting the first coupling and the second coupling, as recited in independent claim 1.
Kerth teaches a semiconductor layer (column 3, lines 43-50) comprising a resistor bank (40, fig. 1), the resistor bank (40, fig. 1) comprising: a first resistor (14, fig. 1A) having a first end (34, fig. 1A) and a second end (36, fig. 1A); a second resistor (16, fig. 1A) having a third end (44, fig. 1A) and a fourth end (24, fig. 1A); a third resistor (18, fig. 1A) having a fifth end (32, fig. 1A) and a sixth end (30, fig. 1A); a fourth resistor (12, fig. 1A) having a seventh end (42, fig. 1A) and an eighth end (38, fig. 1A); and a metal layer above the semiconductor layer (column 3, lines 43-50), the metal layer comprising a metal line (“metal interconnect”, fig. 1A).  However, Kerth fails to teach a metal layer above the semiconductor layer, the metal layer comprising- a metal line traversing the first resistor, the second resistor, the third resistor, and the fourth resistor; a first coupling electrically connecting the first end of the first resistor and the seventh end of the fourth resistor; a second coupling electrically connecting the fifth end of the third resistor and the third end of the second resistor; and a third coupling electrically connecting the first coupling and the second coupling, as recited in independent claim 40.
Kerth discloses a semiconductor layer (column 3, lines 43-50) comprising a resistor bank (40, fig. 1), the resistor bank (40, fig. 1) comprising: a first resistor (14, fig. 1A) having a first end (34, fig. 1A) and a second end (36, fig. 1A); a second resistor (16, fig. 1A) having a third end (44, fig. 1A) and a fourth end (24, fig. 1A); a third resistor (18, fig. 1A) having a fifth end (32, fig. 1A) and a sixth end (30, fig. 1A); and a fourth resistor (12, fig. 1A) having a seventh end (42, fig. 1A) and an eighth end (38, fig. 1A); and a metal layer above the semiconductor layer (column 3, lines 43-50), the metal layer comprising a metal line (“metal interconnect”, fig. 1A), a first coupling (see figure 1A below), a second coupling (see figure 1A below), a third coupling (see figure 1A below), the first coupling (see figure 1A below) electrically coupling (see figure 1A below) the second end (36, fig. 1A) of the first resistor (14, fig. 1A) and the eighth end (38, fig. 1A) of the fourth resistor (12, fig. 1A), the second coupling (see figure 1A below) electrically coupling (see figure 1A below) the sixth end (30, fig. 1A) of the third resistor (18, fig. 1A) and the tenth end (28, fig. 1A) of the fifth resistor (20, fig. 1A), and the third coupling (see figure 1A below) electrically connecting the first end (34, fig. 1A) of the first resistor (14, fig. 1A).  However, Kerth fails to teach a metal layer above the semiconductor layer, the metal layer comprising- a metal line, a first coupling, a second coupling, a third coupling, a fourth coupling, and a fifth coupling, the first coupling electrically connecting the second end of the first resistor and the eighth end of the fourth resistor, the second coupling electrically connecting the sixth end of the third resistor and the fourth end of the second resistor, and the third coupling electrically connecting the first end of the first resistor and the seventh end of the fourth resistor, the fourth coupling electrically connecting the fifth end of the third resistor and the third end of the second resistor, and the fifth coupling electrically connecting the third coupling and the fourth coupling, as recited in independent claim 45. Claims 1-2,26-34, 41-44 and 46-48 contain allowable subject matter by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822





/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822